DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
The prior art of McGillis et al. (US 7,032,022), Bae et al. (US 2016/0291897), Haen et al. (US 2017/0075824), Tsai et al. (US 2012/0110242), Schmidt (US 2015/0120701), and Wen et al. (US 2015/0339154) when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to its effective filing date. 
McGillis et al. disclose a common device interface for facilitating exchanges between physical transport drives and higher-level software emulations. The device uses a control block data structure to pass information between the higher-level software and different types of physical transport drivers. The control block data structure is formatted to enable different types of physical transport drivers to act as originator during communication exchange with a remote data storage system and a responder.
Bae et al. disclose a non-volatile memory configured to allow input-output access in a vendor mode or a user mode. 
Haen et al. disclose a non-volatile data storage device that is temporarily enables host commands to be executed in a first mode even when the commands are unauthorized in the first 
Tsai et al. disclose a programmable memory controller that includes a command translation data structure, a front end, and a back end. The memory controller’s command translation data structure is programmed with to map different command operations to one or more primitives, which are decomposed command operations of different memory devices. The memory controller translates received command operations to a set of one or more corresponding primitives using the command translation data structure and then outputs the corresponding primitives for each received command operation to an appropriate memory device.
Schmidt discloses a generic Open Data Protocol mashup service for parsing received data requests from multiple services in a cloud-computing environment.
Wen et al. disclose an extensible I/O infrastructure for implementing static loaders and savers for the transfer of local and distributed data containers to and from storage systems that use different configurations of output formats, data containers and storage systems.
However, the prior art, alone or in combination, does not disclose “executing host input-output (IO) commands, performed by a processing unit of a device side when loading and executing program code of a first layer, comprising: receiving a slot bit table (SBT) comprising an entry from a second layer, wherein each entry is associated with an IO operation; receiving a plurality of addresses of callback functions from the second layer, wherein the callback functions are implemented for a plurality of stages of a generic framework in response to different types of host IO commands; and repeatedly executing a loop until IO operations of the SBT have been 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TRACY A WARREN/Primary Examiner, Art Unit 2137